Newburger, J.
This action is brought for damages for the breach of a contract of employment.
The complaint alleges that on or about the 24th day,of February, 1893, the plaintiff and defendants entered into an agreement whereby the plaintiff was to give his services to the 1st day of January, 1894, and that he was to receive a salary of twenty-seven dollars a week.
The plaintiff entered upon such employment and discharged all his duties until on or about the 6th day of May, 1893, and he was at all times ready and willing to perform all the conditions of the said agreement, but said defendants refused to allow him to do so, to his damage.
The answer, in addition to a general denial, alleges that the plaintiff was hired by the defendants under a written agreement, in which it was specified and agreed that he might be discharged at the end of one week, and that the plaintiff should have no claim upon the defendants except for wages due him up to the time of his discharge, and that he was fully paid up to that time.
Upon the trial a verdict was rendered in favor of the plaintiff, and from the judgment entered thereon and from an order denying a motion for a new trial this appeal is taken.
It is contended by the defendants that the hiring of the plaintiff took place in January, and that he, on the first day of February signed the agreement whereby his engagement was to be by the week, which might he terminated on Saturday.
Plaintiff, howeyer, testified that his original hiring was in the silk waist and suit department, of which he had charge, and that on or about the 24th day of February, 1893, the defendants employed him in another department for the rest, of the year.
The question of the term of employment, therefore, became a question of fact, and was properly submitted to the jury, whose finding is sustained by the evidence.
The trial justice in his charge properly stated the law governing the case, and we fail to find any exceptions in the case that would warrant us in disturbing the judgment.
Judgment and order appealed from affirmed, with costs.
Ehrlich, Ch. J., and Van Wyck, J., concur.
Judgment and order affirmed, with costs.